Citation Nr: 0919061	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-03 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for a left knee 
disorder.

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for left knee degenerative 
joint disease and hypertension, and declined to reopen a 
claim for service connection for lumbosacral strain with 
degenerative joint disease, L5-S1, because new and material 
evidence had not been submitted.  

The Veteran appeared at the RO and testified before a 
Decision Review Officer (DRO) in December 2005 and the 
undersigned Veterans Law Judge in February 2009.  Transcripts 
from those hearings are of record.

During the February 2009 hearing before the Board, the 
Veteran's representative asserted a claim for clear and 
unmistakable error (CUE) in the June 1967 rating decision 
that determined that that Veteran's back condition was a 
preexisting injury.  This issue has not been considered by VA 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.	The competent medical evidence does not demonstrate that 
the Veteran's hypertension was incurred in or aggravated by 
his active service, or manifested to a compensable degree 
within one year following his separation from service.

2.	The competent medical evidence does not show that the 
Veteran has a left knee disability.  

3.	The RO declined to reopen a claim for service connection 
for lumbosacral strain in an unappealed June 1999 rating 
decision.  

4.	Evidence submitted since the June 1999 decision is 
cumulative and redundant, and does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.	A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.	The June 1999 rating decision that declined to reopen a 
claim for service connection for lumbosacral strain is a 
finally adjudicated claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

4.	New and material evidence has not been received to reopen 
a claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen a previously denied 
claim for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Court further held that the 
failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.

Here, the RO sent correspondence in May 2005, March 2006, and 
July 2006; rating decisions in July 2005 and September 2006; 
statements of the case in January and October 2006; and a 
supplemental statement of the case in July 2007.  These 
documents met the requirements set forth by the Court in Kent 
and discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as hypertension and arthritis, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

A.  Hypertension

The Veteran asserts that service connection for hypertension 
is warranted because he was first diagnosed with the 
condition in service.  For VA purposes, hypertension is 
defined as a diastolic blood pressure of predominantly 90 or 
greater.  Isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. § 
4.104, Diagnostic Code (DC) 7101 (2008).

The Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of high blood pressure 
or hypertension.  His October 1966 enlistment examination 
shows that his vascular system was normal and his blood 
pressure was 130/70.  The Veteran's April 1967 discharge 
examination reveals that his vascular system was normal and 
his blood pressure readings were as follows:  sitting 104/66; 
recumbent 118/80; and standing (5 minutes) 102/84.  

VA medical records show that the Veteran was first diagnosed 
with hypertension in July 1975.  Outpatient VA treatment 
records from 1975 through 2004 demonstrate that he has 
intermittently received treatment for high blood pressure, 
but do not relate that high blood pressure to his service, to 
any event of service, or show that any high blood pressure 
manifested to a compensable degree within one year following 
the veteran's separation from service.   

After a thorough review of the evidence, the Board finds that 
service connection for hypertension is not warranted.  The 
record is negative for any evidence of hypertension in 
service or within one year of separation from active duty.  
In fact, the first record showing a diagnosis of hypertension 
does not occur until 1975, eight years after separation.  
This gap provides evidence against a finding of continuity of 
symptomatology for hypertension.  Maxson v. West, 12 Vet. 
App. 453 (1999) 

Moreover, while the competent medical evidence shows that the 
Veteran now suffers from hypertension, there file does not 
contain a competent medical opinion that relates his 
hypertension to his period of active duty.  In the absence of 
evidence of a medical nexus, service connection must be 
denied.

The Board recognizes the Veteran's contentions as to the 
relationship between his hypertension and service.  As a 
layperson, however, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as a diagnosis 
or opinion relating to medical causation and etiology.   
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his 
hypertension began during service.  Furthermore, the Board 
finds that an examination is not necessary in this case 
because no event or injury is shown in service to warrant the 
examination.  38 C.F.R. § 3.159(c).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, service 
connection for hypertension must be denied.   38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Left Knee Disorder

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). 

Here, the competent medical evidence does not show that the 
Veteran has a left knee disorder.  His August 1966 service 
entrance examination and his April 1967 separation 
examination both found his lower extremities to be normal.

VA treatment records show that the Veteran has intermittently 
complained of pain and popping in left knee.  However, he has 
not been diagnosed with any pathology of the knee.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the symptoms can be 
attributed, there is no basis upon which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

The Board recognizes the Veteran's contentions that he should 
be service connected for a left knee condition.  As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of medical 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his assertions do not constitute competent 
medical evidence that he currently has a disability.  
Furthermore, the Board finds that an examination is not 
necessary in this case because no event or injury is shown in 
service to warrant the examination.  38 C.F.R. § 3.159(c).  
Even if a current disability were shown, the evidence does 
not show any inservice event or injury to which it could be 
related.

In sum, there can be no valid claim in the absence of proof 
of a present disability.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The record here does not contain evidence that demonstrates 
that the Veteran currently has a left knee disorder, nor has 
the Veteran submitted any such evidence or notified VA of the 
existence of any such evidence.  The veteran was requested to 
submit evidence showing that he had a disability, but did not 
do so.  The duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and service 
connection for a left knee disability must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  New and Material Evidence

The Veteran originally filed a claim for service connection 
for lumbosacral strain in 1967.  In a June 1967 decision, the 
RO denied service connection for a back disability.  The 
veteran did not appeal the decision.  Based on the evidence, 
the RO determined that the Veteran's back condition predated 
service and was not aggravated by service.  Service medical 
records revealed that he first developed back problems prior 
to enlisting in the Army.  Specifically, the Veteran reported 
that his back pain began when he was hit in the back with a 
board in 1962 prior to service, and worsened after he fell 
down some stairs and was involved in a car accident.  Service 
medical records showed that the Veteran began complaining 
about back pain shortly after he entered the service.  He was 
hospitalized in December 1966 and January 1967 with 
complaints of back pain.  However, no organic basis for his 
complaints was found.  The Veteran was eventually diagnosed 
with "strain of lumbosacral joint, suspected, no back 
disease found.  No treatment indicated."  The Veteran was 
subsequently found unfit for duty due to a psychiatric 
impairment and medically discharged in May 1967.  The Veteran 
did not file a timely appeal to that rating decision.  
Therefore, that decision became a finally adjudicated claim.

The appellant applied to reopen his claim for service 
connection for a back condition in September 1989 and October 
1992.  In support of his application, he submitted a 
statement wherein a fellow soldier stated that he had 
witnessed the Veteran injury his back during service when he 
was dropped on the concrete floor during a training exercise.  
However, since the buddy statement did not constitute 
competent medical evidence that the Veteran's preexisting 
back condition was aggravated by service, the RO declined to 
reopen the Veteran's claim in March 1990 and June 1999.  The 
Veteran did not file a timely appeal to either of those 
rating decisions.  Therefore, those decisions became final.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Thus, the June 1967, March 1990, and June 
1999 decisions are final because the veteran did not file a 
timely appeal.

The claim for service connection for a back disability may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Under the applicable 
regulatory provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  History of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b) (2007); 38 U.S.C.A. 
§ 1111 (West 2002).

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398 
(1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. 
Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. 
App. 2927 (1991).

The Veteran applied to reopen his service connection claim 
for a third time in May 2005.  In hearings before a DRO and 
the undersigned Veterans Law Judge, the Veteran testified 
that he did not have a back injury prior to service.  He 
stated that he first injured his back when he was dropped on 
a concrete floor during a training exercise.  He stated that 
he currently has arthritis in his back as a result of that 
injury.  

The Veteran submitted VA treatment records that show that he 
was diagnosed with degenerative joint disease, L5-S1, in 
November 1999.  A November 2007 VA spine examination also 
shows a diagnosis of low back pain with herniated nucleus 
pulposus. 

After a thorough review of the record, the Board finds that 
the evidence submitted is not new and material.  First, the 
Veteran's testimony is cumulative and redundant of evidence 
previously submitted to agency decision makers.  Whether or 
not the Veteran's back disability pre-existed service was 
considered in previous denials of this claim and the 
Veteran's statements on that issue are therefore redundant 
and cumulative of those previously considered.

Additionally, the November 1999 and November 2007 medical 
records are not material because they do not demonstrate that 
his preexisting back condition was first incurred in service 
or was a pre-existing disability that permanently increased 
in disability during service.  In order to create a 
reasonable possibility of an allowance, the Veteran needed to 
provide medical evidence showing that his preexisting back 
condition was incurred in or aggravated during service.  The 
medical evidence shows only current treatment for and 
complaint of a back disability.  Furthermore, the November 
2007 VA examination found that it was less likely than not 
that the Veteran's back disability was related to his service 
because he was diagnosed with conversion reaction and had no 
organic pathology during his service.  Therefore, the Board 
finds that evidence is not material.

The Board acknowledges the Veteran's argument that the RO 
erred in 1967 when it determined that his back condition was 
a preexisting injury.  However, since the Veteran's CUE claim 
has not been adjudicated below, the Board is unable to 
address that issue at this time and that claim has been 
referred to the RO for the appropriate action.

Fore the foregoing reasons, the Board finds that new and 
material evidence has not been received.  Therefore, the 
claim for service connection for a low back disorder must 
remain denied.




ORDER

Service connection for hypertension is denied.

Service connection for a left knee disorder is denied.

Service connection for a back disorder remains denied because 
new and material evidence has not been received to reopen the 
claim.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


